      Case 20-43582-elm13 Doc 18 Filed 12/22/20                               Entered 12/22/20 16:44:01             Page 1 of 19
Leinart Law Firm
10670 N Central Expwy
Suite 320
Dallas, TX 75231

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Mario Vega Maysonet                        xxx-xx-2877             §          Case No:     20-43582-elm-13
       6244 White Jade Drive                                              §
                                                                                     Date:        12/22/2020
       Fort Worth, TX 76179                                               §
                                                                          §          Chapter 13
                                                                          §
      Yarimar Cano-Martinez                       xxx-xx-3526
      6244 White Jade Drive
      Fort Worth, TX 76179



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     Variable                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $50,805.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 20-43582-elm13 Doc 18 Filed 12/22/20                             Entered 12/22/20 16:44:01                     Page 2 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $500.00       per month, months    1       to    3    .
             $865.00       per month, months    4       to   60    .

          For a total of    $50,805.00      (estimated " Base Amount ").
          First payment is due     12/24/2020       .
          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
      Case 20-43582-elm13 Doc 18 Filed 12/22/20                             Entered 12/22/20 16:44:01                  Page 3 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata
Ft. Worth Stone Creek Ranch HOA                      $2,252.59       $220,787.00       0.00%                                          Pro-Rata
6244 White Jade Drive Fort Woth, TX 76179
Independent Savings Plan Company (ISPC)              $8,500.07         $3,000.00       0.00%                                          Pro-Rata
Water Conditioning System
Performance Finance                                  $5,954.75         $5,600.00       4.25%                                          Pro-Rata
2017 Indian Scout Motorcycle

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Kia Motors Finance                                                    $27,070.00       4.28%                                          Pro-Rata
2019 Kia Forte

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
      Case 20-43582-elm13 Doc 18 Filed 12/22/20                            Entered 12/22/20 16:44:01                 Page 4 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Eagle Mountain-Saginaw ISD                                   6244 White Jade Drive Fort Worth, TX 76179                          $3,116.81
Flagstar Bank                                                6244 White Jade Drive Fort Worth, TX 76179                        $172,811.27
Flagstar Bank                                                6244 White Jade Drive Fort Worth, TX 76179                          $5,274.33
Tarrant County Tax Assesor/Collector                         6244 White Jade Drive Fort Worth, TX 76179                          $2,848.27

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Aaron's Sales & Lease                                                 $0.00
Alliance One Receivables Mgmt                                        $80.27
Ballard Family Dentistry                                             $54.00
Bank of America                                                   $2,758.00
Capital One                                                         $955.00
Capital One                                                           $0.00
Central Loan                                                          $0.00
Chase Card Services                                               $1,508.00
Chase Mortgage                                                        $0.00
Client Services Inc                                                 $715.68
Commonwealth Financial Systems                                      $172.00
Covalta-mc                                                            $0.00

                                                                Page 4
      Case 20-43582-elm13 Doc 18 Filed 12/22/20                        Entered 12/22/20 16:44:01                Page 5 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez

Credit Systems International, Inc                                 $15.09
Credit Systems International, Inc                                $136.00
Credit Systems International, Inc                                $103.00
Credit Systems International, Inc                                 $34.78
Credit Systems International, Inc                                  $9.49
Department of Education/582/Nelnet                                 $0.00
Department of Education/582/Nelnet                                 $0.00
Direct TV                                                          $0.00
ECMC                                                               $0.00
Envision Imaging                                                   $0.00
Independent Savings Plan Company (ISPC)                        $5,500.07 Unsecured portion of the secured debt (Bifurcated)
Internal Revenue Service                                       $8,726.50
Kia Motors Finance                                             $4,858.00
Midland Credit Management                                        $667.39
NTTA                                                              $80.27
NTTA                                                              $46.48
NTTA                                                             $209.50
Paramount Recovery                                               $440.00
Performance Finance                                              $354.75 Unsecured portion of the secured debt (Bifurcated)
Phoenix Financial Services, LLC                                  $208.00
Phoenix Financial Services, LLC                                  $172.83
Procollect                                                       $978.96
Professional Account Management                                   $46.48
Professional Account Management                                   $20.98
Receivables Performance Mgmt                                     $191.00
Syncb/HH Gregg                                                     $0.00
Syncb/home Design Se                                               $0.00
Synchrony Bank/Care Credit                                       $715.00
Synchrony Bank/Care Credit                                         $0.00
Texas Health                                                       $0.00
Texas Health HEB                                                   $0.00
TXU/Texas Energy                                                 $165.00
U.S. Department of Education                                   $9,172.00
U.S. Department of Education                                   $4,557.00

TOTAL SCHEDULED UNSECURED:                                    $43,651.52

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     1%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                             Page 5
      Case 20-43582-elm13 Doc 18 Filed 12/22/20                               Entered 12/22/20 16:44:01                   Page 6 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
        Case 20-43582-elm13 Doc 18 Filed 12/22/20                             Entered 12/22/20 16:44:01                   Page 7 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.




                                                                   Page 7
      Case 20-43582-elm13 Doc 18 Filed 12/22/20                              Entered 12/22/20 16:44:01                  Page 8 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez

L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.




                                                                  Page 8
      Case 20-43582-elm13 Doc 18 Filed 12/22/20                              Entered 12/22/20 16:44:01                   Page 9 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.




                                                                  Page 9
     Case 20-43582-elm13 Doc 18 Filed 12/22/20                            Entered 12/22/20 16:44:01                 Page 10 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                               Page 10
     Case 20-43582-elm13 Doc 18 Filed 12/22/20                            Entered 12/22/20 16:44:01                  Page 11 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.



/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
     Case 20-43582-elm13 Doc 18 Filed 12/22/20                            Entered 12/22/20 16:44:01               Page 12 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez



                                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the 22nd day of December, 2020 :

(List each party served, specifying the name and address of each party)


Dated:           December 22, 2020                                        /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Aaron's Sales & Lease                              Central Loan                                        Credit Systems International, Inc
xxxxx7096                                          xxxxxxxxx7246                                       xxxxx1657
Attn: Bankruptcy                                   Attn: Bankruptcy                                    Attn: Bankruptcy
PO Box 100039                                      Po Box 77404                                        PO Box 1088
Kennesaw, GA 30156                                 Ewing, NJ 08628                                     Arlington, TX 76004


Alliance One Receivables Mgmt                      Chase Card Services                                 Credit Systems International, Inc
xxxx6460                                           xxxxxxxxxxxx6099                                    xxxxx7720
6160 Mission Gorge Road                            Attn: Bankruptcy                                    Attn: Bankruptcy
Ste. 300                                           PO Box 15298                                        PO Box 1088
San Diego, CA 92120                                Wilmington, DE 19850                                Arlington, TX 76004


Ballard Family Dentistry                           Chase Mortgage                                      Credit Systems International, Inc
xx0988                                             xxxxxxxxx9487                                       xxxxx9021
701 W. Bailey Boswell                              Chase Records Center/Attn:                          Attn: Bankruptcy
Saginaw, TX 76179-1007                             Correspondenc                                       PO Box 1088
                                                   Mail Code LA4 5555 700 Kansas Ln                    Arlington, TX 76004
                                                   Monroe, LA 71203

Bank of America                                    Client Services Inc                                 Credit Systems International, Inc
xxxxxxxxxxxx8806                                   xxxx0417                                            xxxxx0203
Attn: Bankruptcy                                   3451 Harry Thurman Blvd                             Attn: Bankruptcy
PO Box 982234                                      St Charles, MO 63301-4047                           PO Box 1088
El Paso, TX 79998                                                                                      Arlington, TX 76004


Capital One                                        Commonwealth Financial Systems                      Credit Systems International, Inc
xxxxxxxxxxxx2496                                   xxxxxxxx59N1                                        xxxxx7391
Attn: Bankruptcy                                   Attn: Bankruptcy                                    Attn: Bankruptcy
PO Box 30285                                       245 Main Street                                     PO Box 1088
Salt Lake City, UT 84130                           Dickson City, PA 18519                              Arlington, TX 76004


Capital One                                        Covalta-mc                                          Department of Education/582/Nelnet
xxxxxxxxxxxx5104                                   xxxxxxxxxxxx1934                                    xxxxxxxxxxx3332
Attn: Bankruptcy                                   Box 1078                                            Attn: Bankruptcy
PO Box 30285                                       Vega Alta, PR 00692                                 PO Box 82561
Salt Lake City, UT 84130                                                                               Lincoln, NE 68501




                                                              Page 12
     Case 20-43582-elm13 Doc 18 Filed 12/22/20          Entered 12/22/20 16:44:01    Page 13 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez

Department of Education/582/Nelnet   Internal Revenue Service              Pam Bassel
xxxxxxxxxxx3232                      Centralized Insolvency Operations     7001 Blvd 26, Suite 150
Attn: Bankruptcy                     PO Box 7346                           North Richland Hills, TX 76180
PO Box 82561                         Philadelphia, PA 19101-7346
Lincoln, NE 68501


Direct TV                            Kia Motors Finance                    Paramount Recovery
PO Box 5007                          xxxxxxxxxx8534                        xxxxxxxxxxxxx0285
Carol Stream, IL 60197-5007          Attn: Bankruptcy                      Attn: Bankruptcy
                                     PO Box 20835                          PO Box 23369
                                     Fountain Valley, CA 92728             Waco, TX 76702


Eagle Mountain-Saginaw ISD           Kia Motors Finance                    Performance Finance
c/o Perdue Brandon Fielder ET AL     xxxxxxxxxx5166                        xxxxxxxx9754
500 East Border St. Ste. 640         Attn: Bankruptcy                      PO Box 64090
Arlington, TX 76010                  PO Box 20835                          Tucson, AZ 85728-4090
                                     Fountain Valley, CA 92728


ECMC                                 Mario Vega Maysonet                   Phoenix Financial Services, LLC
xxxxxx5261                           6244 White Jade Drive                 xxxx4120
Attn: Bankruptcy                     Fort Worth, TX 76179                  Attn: Bankruptcy
111 Washington Ave South, Ste 1400                                         PO Box 361450
Minneapolis, MN 55401                                                      Indianapolis, IN 46236


Envision Imaging                     Midland Credit Management             Phoenix Financial Services, LLC
PO Box 975542                        xxxxx9618                             xxxx9413
Dallas, TX 75397                     2365 Northside Drive Ste. 300         Attn: Bankruptcy
                                     San Diego, CA 92108                   PO Box 361450
                                                                           Indianapolis, IN 46236-1450


Flagstar Bank                        NTTA                                  Procollect
xxxxxxxxx1963                        xxxxx3129                             xxxxx-xxx-xxx0614
Attn: Bankruptcy                     PO Box 660244                         PO Box 550369
5151 Corporate Drive                 Dallas, TX 75266-0244                 Dallas, TX 75355-0369
Troy, MI 48098


Ft. Worth Stone Creek Ranch HOA      NTTA                                  Professional Account Management
c/o Legacy Southwest Property Mgmt   xxxxx8974                             xxxxxxxxxx1475
8668 John Hickman Pkwy. Ste. 801     PO Box 660244                         PO Box 866608
Frisco, TX 75034                     Dallas, TX 75266-0244                 Plano, TX 75086



Independent Savings Plan Company     NTTA                                  Professional Account Management
(ISPC)                               xxxxx1247                             xxxxxxxxxx7930
xxxxxxxxxxxx6874                     PO Box 660244                         PO Box 866608
Attn: Bankruptcy                     Dallas, TX 75266-0244                 Plano, TX 75086
1115 Gunn Highway Suite 100
Odessa, FL 33556




                                              Page 13
     Case 20-43582-elm13 Doc 18 Filed 12/22/20            Entered 12/22/20 16:44:01   Page 14 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez

Receivables Performance Mgmt           TXU/Texas Energy
xxxx1122                               xxxxxxxxxxxx0530
Attn: Bankruptcy                       Attn: Bankruptcy
20818 44th Ave. W, Suite 140           PO Box 650700
Lynnwood, WA 98036                     Dallas, TX 75265


Syncb/HH Gregg                         U.S. Department of Education
xxxxxxxxxxxx7962                       xxxx0090
Attn: Bankruptcy                       ECMC/Bankruptcy
PO Box 965060                          PO Box 16408
Orlando, FL 32896                      Saint Paul, MN 55116


Syncb/home Design Se                   U.S. Department of Education
xxxxxxxxxxxx1204                       xxxx3509
Attn: Bankruptcy                       ECMC/Bankruptcy
PO Box 965060                          PO Box 16408
Orlando, FL 32896                      Saint Paul, MN 55116


Synchrony Bank/Care Credit
xxxxxxxxxxxx6874
Attn: Bankruptcy Dept
PO Box 965064
Orlando, FL 32896


Synchrony Bank/Care Credit
xxxxxxxxxxxx5562
Attn: Bankruptcy Dept
PO Box 965064
Orlando, FL 32896


Tarrant County Tax Assesor/Collector
xxxxx1019
Ron Wright, CTA
PO Box 961018
Fort Worth, TX 76161-0018


Texas Health
500 E. Border St. #131
Arlington, TX 76010




Texas Health HEB
500 E. Border St.
#131
Arlington, TX 76010




                                                Page 14
      Case 20-43582-elm13 Doc 18 Filed 12/22/20                              Entered 12/22/20 16:44:01                       Page 15 of 19
Leinart Law Firm
10670 N Central Expwy
Suite 320
Dallas, TX 75231

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Mario Vega Maysonet                         xxx-xx-2877       §     CASE NO: 20-43582-elm-13
       6244 White Jade Drive                                         §
       Fort Worth, TX 76179                                          §
                                                                     §
                                                                     §

        Yarimar Cano-Martinez                      xxx-xx-3526
        6244 White Jade Drive
        Fort Worth, TX 76179




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       12/22/2020
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                   Variable Plan Payments. See Monthly Schedule below.*
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward
 Trustee Percentage Fee                                                                           $49.50                          See below*
 Filing Fee                                                                                        $0.00                          See below*
 Noticing Fee                                                                                     $55.65                          See below*
 Subtotal Expenses/Fees                                                                         $110.15                          See below*
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $389.85                          See below*


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Kia Motors Finance                   2019 Kia Forte                       $27,070.00        $24,000.00          1.25%                $300.00

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $300.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Performance Finance                  2017 Indian Scout Motorcycle          $5,954.75         $5,600.00          1.25%                 $70.00


Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 20-43582-elm13 Doc 18 Filed 12/22/20                           Entered 12/22/20 16:44:01               Page 16 of 19
Case No:     20-43582-elm-13
Debtor(s):   Mario Vega Maysonet
             Yarimar Cano-Martinez


                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                    $70.00

                                               TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                          $300.00
      Debtor's Attorney, per mo:                                                                                               $19.85
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                $70.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                   $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                      $300.00
      Debtor's Attorney, per mo:                                                                      See Monthly Schedule below*
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                            $70.00

*Monthly Schedule

                              Account       Trustee                                     Subtotal                              Available
                   Plan       Balance    Percentage          Filing     Noticing      Expenses/                 Available            for
   Month        Payment       Reserve           Fee          Fees         Fees            Fees     Available     for APD       Attorney
      1         $500.00          $5.00       $49.50         $0.00        $55.65         $110.15    $389.85       $370.00       $19.85
      2         $500.00                      $50.00                                      $50.00    $450.00       $370.00       $80.00
      3         $500.00                      $50.00                                      $50.00    $450.00       $370.00       $80.00
      4         $865.00                      $86.50                                      $86.50    $778.50       $370.00      $408.50
      5         $865.00                      $86.50                                      $86.50    $778.50       $370.00      $408.50
      6         $865.00                      $86.50                                      $86.50    $778.50       $370.00      $408.50
      7         $865.00                      $86.50                                      $86.50    $778.50       $370.00      $408.50
      8         $865.00                      $86.50                                      $86.50    $778.50       $370.00      $408.50
      9         $865.00                      $86.50                                      $86.50    $778.50       $370.00      $408.50
     10         $865.00                      $86.50                                      $86.50    $778.50       $370.00      $408.50
     11         $865.00                      $86.50                                      $86.50    $778.50       $370.00      $408.50
     12         $865.00                      $86.50                                      $86.50    $778.50       $370.00      $252.15


 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         12/22/2020

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 20-43582-elm13 Doc 18 Filed 12/22/20                       Entered 12/22/20 16:44:01               Page 17 of 19


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:     Mario Vega Maysonet                                                     CASE NO.    20-43582-elm-13
             Yarimar Cano-Martinez
                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      12/22/2020                                             /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Aaron's Sales & Lease                            Chase Card Services                               Department of Education/582/Nelnet
Attn: Bankruptcy                                 Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 100039                                    PO Box 15298                                      PO Box 82561
Kennesaw, GA 30156                               Wilmington, DE 19850                              Lincoln, NE 68501



Alliance One Receivables Mgmt                    Chase Mortgage                                    Direct TV
6160 Mission Gorge Road                          Chase Records Center/Attn:                        PO Box 5007
Ste. 300                                         Correspondenc                                     Carol Stream, IL 60197-5007
San Diego, CA 92120                              Mail Code LA4 5555 700 Kansas Ln
                                                 Monroe, LA 71203


Ballard Family Dentistry                         Client Services Inc                               Eagle Mountain-Saginaw ISD
701 W. Bailey Boswell                            3451 Harry Thurman Blvd                           c/o Perdue Brandon Fielder ET AL
Saginaw, TX 76179-1007                           St Charles, MO 63301-4047                         500 East Border St. Ste. 640
                                                                                                   Arlington, TX 76010



Bank of America                                  Commonwealth Financial Systems                    ECMC
Attn: Bankruptcy                                 Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 982234                                    245 Main Street                                   111 Washington Ave South, Ste 1400
El Paso, TX 79998                                Dickson City, PA 18519                            Minneapolis, MN 55401



Capital One                                      Covalta-mc                                        Envision Imaging
Attn: Bankruptcy                                 Box 1078                                          PO Box 975542
PO Box 30285                                     Vega Alta, PR 00692                               Dallas, TX 75397
Salt Lake City, UT 84130



Central Loan                                     Credit Systems International, Inc                 Flagstar Bank
Attn: Bankruptcy                                 Attn: Bankruptcy                                  Attn: Bankruptcy
Po Box 77404                                     PO Box 1088                                       5151 Corporate Drive
Ewing, NJ 08628                                  Arlington, TX 76004                               Troy, MI 48098
      Case 20-43582-elm13 Doc 18 Filed 12/22/20                Entered 12/22/20 16:44:01            Page 18 of 19


                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

  IN RE:   Mario Vega Maysonet                                              CASE NO.   20-43582-elm-13
           Yarimar Cano-Martinez
                                                                           CHAPTER     13

                                            Certificate of Service
                                             (Continuation Sheet #1)

Ft. Worth Stone Creek Ranch HOA           NTTA                                          Professional Account Management
c/o Legacy Southwest Property Mgmt        PO Box 660244                                 PO Box 866608
8668 John Hickman Pkwy. Ste. 801          Dallas, TX 75266-0244                         Plano, TX 75086
Frisco, TX 75034



Independent Savings Plan Company          Pam Bassel                                    Receivables Performance Mgmt
(ISPC)                                    7001 Blvd 26, Suite 150                       Attn: Bankruptcy
Attn: Bankruptcy                          North Richland Hills, TX 76180                20818 44th Ave. W, Suite 140
1115 Gunn Highway Suite 100                                                             Lynnwood, WA 98036
Odessa, FL 33556


Internal Revenue Service                  Paramount Recovery                            Syncb/HH Gregg
Centralized Insolvency Operations         Attn: Bankruptcy                              Attn: Bankruptcy
PO Box 7346                               PO Box 23369                                  PO Box 965060
Philadelphia, PA 19101-7346               Waco, TX 76702                                Orlando, FL 32896



Kia Motors Finance                        Performance Finance                           Syncb/home Design Se
Attn: Bankruptcy                          PO Box 64090                                  Attn: Bankruptcy
PO Box 20835                              Tucson, AZ 85728-4090                         PO Box 965060
Fountain Valley, CA 92728                                                               Orlando, FL 32896



Leinart Law Firm                          Phoenix Financial Services, LLC               Synchrony Bank/Care Credit
10670 N Central Expwy.                    Attn: Bankruptcy                              Attn: Bankruptcy Dept
Suite 320                                 PO Box 361450                                 PO Box 965064
Dallas, TX 75231                          Indianapolis, IN 46236                        Orlando, FL 32896



Mario Vega Maysonet                       Phoenix Financial Services, LLC               Tarrant County Tax Assesor/Collector
6244 White Jade Drive                     Attn: Bankruptcy                              Ron Wright, CTA
Fort Worth, TX 76179                      PO Box 361450                                 PO Box 961018
                                          Indianapolis, IN 46236-1450                   Fort Worth, TX 76161-0018



Midland Credit Management                 Procollect                                    Texas Health
2365 Northside Drive Ste. 300             PO Box 550369                                 500 E. Border St. #131
San Diego, CA 92108                       Dallas, TX 75355-0369                         Arlington, TX 76010
       Case 20-43582-elm13 Doc 18 Filed 12/22/20               Entered 12/22/20 16:44:01       Page 19 of 19


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE:   Mario Vega Maysonet                                         CASE NO.   20-43582-elm-13
           Yarimar Cano-Martinez
                                                                       CHAPTER    13

                                             Certificate of Service
                                             (Continuation Sheet #2)

Texas Health HEB
500 E. Border St.
#131
Arlington, TX 76010



TXU/Texas Energy
Attn: Bankruptcy
PO Box 650700
Dallas, TX 75265



U.S. Department of Education
ECMC/Bankruptcy
PO Box 16408
Saint Paul, MN 55116



United States Trustee- Northern District
1100 Commerce St, Rm 976
Dallas, TX 75242




Yarimar Cano-Martinez
6244 White Jade Drive
Fort Worth, TX 76179
